Citation Nr: 9904856	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  98-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran has basic service eligibility for 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which found the veteran ineligible for nonservice connected 
pension benefits due to no wartime service.


FINDINGS OF FACT

1.  The veteran served on active duty from August 14, 1962 to 
July 31, 1964.

2.  He did not serve in the Republic of Vietnam.  


CONCLUSION OF LAW

The veteran does not have qualifying wartime service for 
nonservice connected disability pension benefits.  38 
U.S.C.A. §§ 1501, 1521, (West 1991); 38 C.F.R. § 3.3 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from August 14, 1962 to 
July 31, 1964 and served in the Army Reserves from August to 
November 1964.

There are several alternative means by which the basic 
service eligibility requirement for nonservice-connected 
pension may be satisfied.  Qualifying service is established 
if a veteran served in the active military, naval or air 
service for a period of 90 days or more during a period of 
war; or, during a period of war, was discharged or released 
from such service because of a service-connected disability; 
or served for a period of 90 days or more and such period 
either began or ended during a period of war; or served for 
an aggregate of 90 days or more in two or more separate 
periods of service during the same or different war periods. 
38 U.S.C.A. § 1521(j) (West 1991 & Supp. 1996); 38 C.F.R. § 
3.3(a) (1995).  In other words, under any circumstance, at 
least some active service must have been during a period of 
war.  

The specific dates encompassing the "periods of war" are 
set by statute (38 U.S.C.A. § 101(11)), and the Board is not 
free to disregard applicable statutory authority.  The 
beginning and ending dates of the Vietnam era were August 5, 
1964, and May 7, 1975, respectively. 38 C.F.R. § 3.2(f) 
(1997).  Although there is regulatory authority for 
recognizing service prior to August 5, 1964, as wartime 
service if the veteran was actually serving in Vietnam, such 
is not shown to be the case in this instance.

The term "active duty" includes full-time duty in the Armed 
Forces, other than active duty for training.  "Active 
military, naval, and air service" also includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 C.F.R. § 3.6(a) (1998).  The 
law and regulation specifically provide that "active duty" 
does not include "active duty for training."  38 U.S.C.A. § 
101(21)(A) (West 1991); 38 C.F.R. § 21.7020 (b)(1)(A) (1998).

The record includes the veteran's DD 214 showing that he 
served on active duty from August 14, 1962 to July 31, 1964.  
Thus, his active duty service falls some 5 days short of the 
wartime service contemplated by 38 U.S.C.A. § 1521(j).  His 
overseas service was in Germany from February 1963 to July 
1964, according to his personnel record, and there is no 
evidence or contention that he served in the Republic of 
Vietnam.  

The veteran's personnel records also establish his transfer 
to the Army Reserves with further entries through February 
1965.  The veteran verified his duty in the Army Reserves as 
his hearing before the undersigned and said that, although he 
could not remember the actual date of discharge, he was 
released on a hardship discharge after participating in 
weekend drills at a local training center.  A copy of an 
extract of Special Orders dated in January 1965 was submitted 
at the hearing and shows the veteran's reassignment to an 
artillery battery in November 1964.  The document specifies 
that the action did not constitute a call to active duty.  
The provisions of Section 1521(j) require active wartime 
service.  Because reserve duty is not "active duty" 
pursuant to 38 C.F.R. § 3.6(a), this duty does not constitute 
qualifying service to establish eligibility for nonservice 
connected disability benefits.

Based on his service, the veteran is ineligible for 
nonservice connected disability benefits.  Since he does not 
meet the basic eligibility requirements for a nonservice-
connected pension, his claim must be denied by operation of 
law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  The veteran's 
wife contends that he was discharged two weeks early; 
however, in considering his basic service eligibility for 
nonservice-connected pension, the Board has no discretion and 
must apply the law and regulations as stated.  Further, 
although the Board recognizes the request of the veteran's 
representative to remand this case for further development of 
the veteran's reserve duty; the veteran's personnel records 
are already included in the claims folder, as discussed, and 
do not show any active service after the veteran's transfer 
to the Army Reserve.  









ORDER

Entitlement to basic eligibility for nonservice-connected 
pension benefits is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


